Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 03, 2016

The Court of Appeals hereby passes the following order:

A16A2109. TERRANCE DANTE SHIELDS v. THE STATE.

      Terrance Dante Shields was convicted of multiple crimes in connection with
a home invasion, and we affirmed his convictions on appeal. Shields v. State, 307 Ga.
App. 830 (706 SE2d 187) (2011). He later filed a motion to vacate a void sentence,
which the trial court denied in part. Shields appealed, but we affirmed, rejecting his
argument that the trial court had erred by sentencing him as a recidivist under OCGA
§ 17-10-7 (c) because he had been convicted of only two prior felonies, rather than
the requisite three. Shields v. State, 325 Ga. App. XXVI (Case No. A13A1970,
decided March 4, 2014). Shields then filed a “Motion to Vacate Void Recidivist
Sentence,” arguing again that he should not have been sentenced as a recidivist under
OCGA § 17-10-7 (c) because he had only two prior convictions. The trial court
dismissed that motion, and Shields appeals once more.            We, however, lack
jurisdiction.
      The issue raised in Shields’s “Motion to Vacate Void Recidivist Sentence” is
the same issue we decided adversely to him in his second appeal to this Court. “It is
axiomatic that the same issue cannot be relitigated ad infinitum. The same is true of
appeals of the same issue on the same grounds.” Echols v. State, 243 Ga. App. 775,
776 (534 SE2d 464) (2000) (punctuation omitted); see also Jordan v. State, 253 Ga.
App. 510, 511 (2) (559 SE2d 528) (2002). Our ruling in the prior appeal is res
judicata. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007).
Thus, Shields is estopped from seeking further judicial review on this issue. See id.;
see also Ross v. State, 310 Ga. App. 326, 327-328 (713 SE2d 438) (2011) (law of the
case rule bars successive void sentence appeals). Accordingly, this appeal is hereby
DISMISSED.
             Court of Appeals of the State of Georgia
                                                  08/03/2016
                    Clerk’s Office, Atlanta,____________________
                    I certify that the above is a true extract from
             the minutes of the Court of Appeals of Georgia.
                    Witness my signature and the seal of said court
             hereto affixed the day and year last above written.


                                                             , Clerk.